Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Waters on 2/4/2021.
In the claims:
	a) Claim 10, line 8 of the claim (Page 3 of the amended claims on 12/7/20200),  
replace “computer instruction s”  by  --computer instructions--.  
	b) Claim 18, line 10 of the claim (Page 5 of the amended claims on 12/7/20200),  
replace “computer instruction s”  by  --computer instructions--.  








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches: (partial features shown, see claims for full details)
A)  The identifying of execution of at least one computer instruction of the set of computer instructions, the determination of which subsequent occurrences of execution of computer instructions in the set of computer instructions relevant to the counter based on the execution characteristics, counting the subsequent occurrences of execution of each of the computer instructions that were determined to be relevant following the executions of the at least one computer instruction, the determination of which subsequent occurrences of the execution of the computer instructions relevant to the counter includes filtering the subsequent occurrences of execution of the set of computer instructions based on the execution mode and on the tag associated with a location in a memory that the computer instructions were fetched from,  the tag indicates the location in the memory associated with one of the operating system code and a user application code, the execution mode is one of a kernel mode and an user mode.  (Claim 1. See similarly recited claims 10, 18)
Applicant’s response and amendment on 12/7/2020 has been fully considered and persuasive. Claims 2, 3, 6, 8, 9, 11, 12, 14, 16, 17, 20 have been canceled in the same response. Applicant initiated Interview Summary is already in the record on 12/4/2020. Examiner initiated Interview Summary for minor correction is attached herein. For examination purpose, the 
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182